DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim language “second droplet in at least a part of in an adjustment region” is awkwardly worded.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0274683 (“Yamasaki”) in view of U.S. Patent Pub. 2009/0128600 (“Nagata”).
Claim 1
Yamasaki discloses a drawing device comprising: a drawing head (drawing head 46); and a processor which controls the drawing head (control unit 51), wherein: the drawing head draws an image by selectively forming a first droplet dot formed by a first droplet and a second droplet dot formed by a second droplet on a drawing target surface curved convexly along a first direction (paragraph [0061], convex surface), the processor controls the drawing head to form the second droplet dot in at least a part  an adjustment region in at least one end of ends in the first direction on the drawing target surface based on drawing data of the image, and the drawing data is image data for drawing the image on a non-curved surface (paragraphs [0145-0153]). 
	Yamasaki discloses multiple spray frequency and density (paragraph [0175-0188]) but does not appear to explicitly disclose the second droplet including a larger droplet amount than the first droplet.
	Nagata discloses an inkjet recording head used for drawing devices including large and small nozzle sets providing larger and smaller droplet sizes (paragraph [0052], Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a large and small nozzle set, as disclosed by Nagata, into the device of Yamasaki, such that the second droplet including a larger droplet amount than the first droplet, for the purpose of providing a highly precise color image (Nagata, paragraph [0004]).

Claim 2
Yamasaki in view of Nagata discloses the drawing device according to claim 1, wherein in a region other than the adjustment region on the drawing target surface, the processor controls the ejection by the drawing head so as to form the first droplet dot in a first droplet dot formation planned region in which the first droplet dot is to be formed based on the drawing data, and to form the second droplet dot in a second droplet dot formation planned region in which the second droplet dot is to be formed based on the drawing data (Yamasaki, paragraph [0191-0192], ink droplets sprayed in plurality). 

Claim 3
Yamasaki in view of Nagata discloses the drawing device according to claim 2, wherein the first droplet dot formation region overlaps with the adjustment region, and the processor controls the ejection by the drawing head so that a ratio of forming the second droplet dot in the first droplet dot formation planned region in the adjustment region increases toward the end of the drawing target surface in the first direction (Yamasaki, paragraph [0250-0255], ratio of lengths adjusted). 

Claim 4
Yamasaki in view of Nagata discloses the drawing device according to claim 3, wherein the processor controls the ejection by the drawing head so that the ratio of forming the first droplet dot with respect to the first droplet dot formation planned region in the adjustment region decreases toward the end of the drawing target surface in the first direction (Yamasaki, paragraph [0352], decreased at edge). 

Claim 5
Yamasaki in view of Nagata discloses the drawing device according to claim 4, wherein the processor controls the ejection by the drawing head so that the ratio of forming the first droplet dot with respect to the first droplet dot formation planned region in the adjustment region is 0% at any position toward the end along the first direction in the adjustment region (Yamasaki, paragraph [0262], printing can be performed with no adjustment at edge). 

Claim 6
Yamasaki in view of Nagata discloses the drawing device according to claim 4, wherein the processor controls the ejection by the drawing head so as to form the second droplet dot in at least a part of a region in which the first droplet dot is not to be formed in the first droplet dot formation planned region in the adjustment region (Yamasaki, paragraph [0115], droplet formation is pattern dependent).  

Claim 7
Yamasaki in view of Nagata discloses the drawing device according to claim 4, wherein the processor controls ejection by the drawing head so as to form the second droplet dot in a region which the first droplet dot is not to be formed in the first droplet dot formation planned region in the adjustment region (Yamasaki, paragraph [0115], second droplet formed only is pattern dependent). 

Claim 8
Yamasaki in view of Nagata discloses the drawing device according to claim 1, wherein: the drawing target surface is a surface of a nail of a finger or a surface of ink applied to the nail, the first direction is a width direction of the nail, the processor detects a width of the drawing target surface and a curvature in the width direction, and the processor sets the adjustment region based on the width of the drawing target surface and the curvature in the width direction (Yamasaki, paragraph [0063], nail print apparatus; Fig. 6). 

Claim 9
Yamasaki in view of Nagata discloses the drawing device according to claim 1, wherein: the drawing target surface is a surface is a surface of a nail of one of a plurality of fingers of a hand or a surface of a region of the nail in which ink is applied, the first direction is a width direction of the nail, and the processor detects a type of the finger having the drawing target surface among the plurality of fingers, and sets the adjustment region based on the detected type of the finger (Yamasaki, paragraph [0161], types of nail shapes identified). 

Claim 10
Yamasaki discloses a drawing method for a drawing device including a drawing head and a processor which controls the drawing head (drawing head 46), the method comprising drawing an image by selectively forming a first droplet dot formed by a first droplet and a second droplet dot formed by a second droplet (paragraphs [0145-0153]) on a drawing target surface curved convexly along a first direction (paragraph [0061], convex surface); and controlling ejection by the drawing head to form the second droplet dot in at least a part of  in an adjustment region in at least one end of ends in the first direction on the drawing target surface based on drawing data which is image data of the image to be drawn on a non-curved surface (Yamasaki, paragraph [0250-0255], ratio of lengths adjusted).
	Yamasaki discloses multiple spray frequency and density (paragraph [0175-0188]) but does not appear to explicitly disclose the second droplet including a larger droplet amount than the first droplet.
	Nagata discloses an inkjet recording head used for drawing devices including large and small nozzle sets providing larger and smaller droplet sizes (paragraph [0052], Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a large and small nozzle set, as disclosed by Nagata, into the method of Yamasaki, such that the second droplet including a larger droplet amount than the first droplet, for the purpose of providing a highly precise color image (Nagata, paragraph [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853